
	
		IB
		Union Calendar No. 498
		112th CONGRESS
		2d Session
		H. R. 4369
		[Report No.
		  112–687]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 17, 2012
			Mr. Quayle (for
			 himself, Mr. Matheson, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 21, 2012
			Additional sponsors: Mr.
			 Goodlatte, Mr.
			 Sensenbrenner, and Mr. Griffin of
			 Arkansas
		
		
			September 21, 2012
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 17, 2012
		
		
			
		
		A BILL
		To amend title 11 of the United States Code
		  to require the public disclosure by trusts established under section 524(g) of
		  such title, of quarterly reports that contain detailed information regarding
		  the receipt and disposition of claims for injuries based on exposure to
		  asbestos, and the filing of such reports with the Executive Office for United
		  States Trustees.
	
	
		1.Short titleThis Act may be cited as the
			 Furthering Asbestos Claim Transparency
			 (FACT) Act of 2012.
		2.AmendmentsSection 524(g) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(8)A trust described in paragraph (2) shall,
				subject to section 107—
					(A)file with the bankruptcy
				court, not later than 60 days after the end of every quarter, a report that
				shall be made available on the court’s public docket and with respect to such
				quarter—
						(i)describes each demand the trust received
				from, including the name and exposure history of, a claimant and the basis for
				any payment from the trust made to such claimant; and
						(ii)does not include any confidential medical
				record or the claimant’s full social security number; and
						(B)upon written request, and subject to
				payment (demanded at the option of the trust) for any reasonable cost incurred
				by the trust to comply with such request, provide in a timely manner any
				information related to payment from, and demands for payment from, such trust,
				subject to appropriate protective orders, to any party to any action in law or
				equity if the subject of such action concerns liability for asbestos
				exposure.
					.
		3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply with
			 respect to cases commenced under title 11 of the United States Code before, on,
			 or after the date of the enactment of this Act.
			Amend the title so as to read:
	 A bill to amend title 11 of the United States Code to require the public
	 disclosure by trusts established under section 524(g) of such title, of
	 quarterly reports that contain detailed information regarding the receipt and
	 disposition of claims for injuries based on exposure to asbestos; and for other
	 purposes..
	
		September 21, 2012
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
